Blackburn, Chief Judge.
Charles and Latasha Glover instituted dispossessory proceedings against Anthony and Perlicia Floyd, claiming that the Floyds failed to pay rent pursuant to a lease agreement. Following a bench trial, the trial court entered a writ of possession in favor of the Glovers and ordered the Floyds to pay $2,600 in back rent. The Floyds now appeal this decision, claiming that the trial court misconstrued both the lease and the underlying facts of their case. The record, however, contains neither a copy of the purported lease nor a transcript of the trial proceedings. As such, the Floyds have failed to shoulder their burden to show error by the record. Oliver v. Green.1 And, in the absence of a transcript, we must assume that the trial court’s judgment below was correct and affirm. Deen v. United Dominion Realty Trust.2

Judgment affirmed.


Pope, P. J., and Mikell, J., concur.


 Oliver v. Green, 240 Ga. App. 439 (523 SE2d 68) (1999).


 Deen v. United Dominion Realty Trust, 218 Ga. App. 443, 444 (1) (462 SE2d 384) (1995).